Citation Nr: 1605399	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis.  This issue was before the Board in September 2013 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its remand directives for this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

The most credible and competent evidence does not support the conclusion that bilateral hearing loss disability had its onset in service or within one year of service discharge, or that current hearing loss disability is related to active military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in March 2008.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified post-service medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examination to determine the nature and etiology of his claimed hearing loss disability.  Taken together, the March 2008 and October 2013 VA examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the 2013 examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

II. Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss (organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis 

The Veteran maintains that he has suffered from hearing loss since his military service.  He reports that he was exposed to noise from aircraft and weapons, and was not provided ear protection in service.  See December 2007 claim and March 2008 VA examination report.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service personnel records show that the Veteran was a light weapons infantryman.

STRs are negative for complaints or findings related to hearing loss.  An August 1966 separation examination report is negative for findings of hearing loss disability.  In his Report of Medical History completed at separation from service in August 1966, which the Veteran signed indicating that the information contained therein was accurate, the Veteran specifically denied hearing loss, even though he identified four other health concerns at the time.

Following service, private treatment records dated in 1999 note that the Veteran was seen for various disabilities, he did not report any symptoms or history of hearing loss at that time. 

In a December 1999 claim for VA compensation benefits for a disability not at issue herein, the Veteran did not report any hearing loss.

The Veteran submitted the instant claim in December 2007.

At a VA audio examination in March 2008, the Veteran reported that he noticed hearing loss beginning in service.  He also reported a history of noise exposure in service from aircraft and paratrooper machine gun and rifle fire, without the use of hearing protection.  Examination revealed audiometric findings of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  After reviewing the claims file, the examiner opined that hearing loss was less likely than not related to service.  In this regard, the examiner noted that military hearing evaluation documentation shows hearing sensitivity within normal limits for all frequencies tested for both ears for both enlistment and separation dates, with no significant threshold shift noted for either ear.

An October 2013 VA examination report notes the Veteran's complaints of hearing loss since his infantry military service.  The Veteran reported an in-service history of noise exposure from aircraft and paratrooper machine gun and rifle fire, without the use of hearing protection.  He also reported post-service occupational noise exposure as a police officer on the "qualifying range" with the use of hearing protection.  The examiner documented current audiometric findings of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  After reviewing the claims file, the VA examiner opined that it is less likely than not that the Veteran's hearing loss disability is related to his military service.  In this regard, the examiner noted that both the Veteran's entrance and separation hearing evaluations showed hearing sensitivity within normal limits for all frequencies tested (no hearing loss).  Moreover, "a comparison of these evaluations show(s) no decrease in hearing sensitivity greater than normal measurement variability during military service."  The examiner concluded:

Based on normal hearing documented at time of Separation, it appears that current hearing loss occurred after military tour.  Further, based on review of noted medical records, there was no record of complaint or treatment of the claimed condition in service records.  Insitute (sic) of Medicine (2006) study stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Based on previously noted military hearing evaluations, there is no evidence on which to conclude that the veteran's current hearing loss was caused by or the result of the veteran's military service, including reported noise exposure. 

The Veteran has reported on several occasions that he was exposed to acoustic trauma during service as an infantryman.  His service personnel records confirm infantry service; therefore, the Board accepts his contention of experiencing noise exposure in service.

Even acknowledging noise exposure in service, however, the Veteran is not shown to have hearing loss disability during his period of active service from August 1963 to August 1966.  There is no evidence to indicate that he was diagnosed sensorineural hearing loss within one year of his leaving active duty in August 1966 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Further, in light of the lack of documented complaints of hearing loss symptoms until 2007, continuity of symptomatology is not established.  

As for there being a medical nexus between the Veteran's in-service acoustic trauma and any current or recent hearing loss disability, the 2013 VA medical opinion is probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusion with detailed rationale.  The VA examiner considered the Veteran's reported history of in-service noise exposure, as well as his stated contentions.  After considering the evidence of record, the VA examiner opined that any current hearing loss disability was less likely than not incurred in or caused by service, to include noise exposure therein.  The examiner's references to specific evidence as noted above (to include post-service noise exposure from work as a police officer and findings within normal limits at separation) make for persuasive rationale.  There is no medical evidence to the contrary.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing, as well as noise exposure in service, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Any assertion of experiencing hearing loss since service is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's December 1999 VA compensation claim wherein he did not identify hearing loss even though he noted other disabilities.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


